COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-285-CV

 
RODNEY LAWSON 
IN HIS                                                       APPELLANT
INDIVIDUAL 
CAPACITY AND
D/B/A 
STRESS RELEASE
 
V.
 
GENERAL 
GROWTH MANAGEMENT,                                         APPELLEE
INC.
 
----------
FROM 
THE 393RD DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
December 16, 2003, we notified appellant that his brief had not been filed as 
required by rule 38.6(a). See TEX. 
R. APP. P. 38.6(a). We stated we would 
dismiss the appeal for want of prosecution unless appellant or any party 
desiring to continue this appeal filed with the court within ten days a response 
showing grounds for continuing the appeal. We have not received any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
 
                                                                  PER 
CURIAM


 
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
March 4, 2004
 

 
NOTES
1. 
See Tex. R. App. P. 47.4.